DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1, 3-11 & 13-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: The instant invention is related to a method, apparatus, and non-transitory computer-readable storage medium for processing video data.
Prior art was found for the claims as follows: 
Liu et al. (US 2013/0188703 A1) (hereinafter Liu)
Choi et al. (US 2020/0195930 A1, with provisional benefit 62/700,181) (hereinafter Choi)

Regarding claim 1, and similarly claims 11 & 19-20, Liu discloses a method of coding video data [Abstract, Paragraph [0006], video codec, using method in video coding], comprising:
determining, for a conversion between a current video block of a video that is a chroma block and a bitstream representation of the video, a corresponding luma block [Paragraph [0023]-[0024], LM mode includes obtaining a linear combination of previously reconstructed luma samples that have been interpolated from within a corresponding luma block of the current chroma block], wherein a color format for the current video block and the corresponding luma block is 4:2:0, and a cross component linear mode is applied for the current video block [Paragraph [0024]-[0029], In 4:2:0 sampling, reconstructed 2nSx2nS corresponding luma block may be first filtered to an nSxnS luma block in LM mode, as cross component linear mode, to predict chroma block]; 
generating down-sampled inside luma samples of the corresponding luma block [Paragraph [0037]-[0039], Fig. 1, 2nSx2nS luma samples 101 are downsampled to nSxnS filtered luma samples 102]; 
generating down-sampled above neighboring luma samples of the corresponding luma block [Paragraph [0037]-[0039] & [0051], Fig. 1 & 4, downsampling of top (above) vectors of filtered luma samples], 
wherein different down-sampled filtering schemes are used to generate the down-sampled above neighboring luma samples [Paragraph [0026]-[0031], 3-tap filter is applied to reconstructed luma samples at positions [-1, y] located in the top neighboring row, and a 2-tap averaging filter is applied to reconstructed luma samples in the corresponding luma block];
deriving parameters of the cross-component linear model at least based on the down-sampled above neighboring luma samples [Paragraph [0037], Downsampled reference samples from reconstructed above neighboring blocks are used to calculated parameters needed for LM mode intra prediction];
[Paragraph [0037]-[0042], Prediction module 120 utilizes disclosed LM mode (parameters) and reconstructed luma samples inside reconstructed luma block to generate predicted chroma samples]; and 
performing the conversion based on the predicted chroma samples [Paragraph [0043]-[0045] & [0060], The matrix of transform coefficients are quantized and fed into the entropy encoder 150].
Then, Choi teaches wherein different down-sampled filtering schemes are used to generate the down-sampled above neighboring luma samples based on a position of the corresponding luma block [Paragraph [0089]-[0111], Figs. 3-6, Supported by Pgs. 66-73 in Provisional, Different downsamplings of above neighboring samples of luma blocks based on if current block is located at the boundary of another CTU, thus based on a position].

However, neither Liu nor Choi teach or suggest wherein the cross component linear mode includes multiple types, and which type of the multiple types is applied is indicated by a flag in the bitstream, and in all of the multiple types, the maximum difference between positions of the down-sampled above neighboring luma samples and a position of the top-left sample of the corresponding luma block is no more than 4*W, where W indicates a width of the current video block.

Applicant uniquely claimed distinct features in the instant invention, which are not

The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is
each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL CHANG/Examiner, Art Unit 2487